Citation Nr: 1032578	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-49 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to a one-time payment 
from the Filipino Veterans Equity Compensation (FVEC) fund.  


WITNESSES AT HEARING ON APPEAL

Appellant and E. M.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 RO decision that determined that the 
appellant had no legal entitlement to a one-time payment from the 
FVEC fund.  In April 2010, the appellant testified at a Travel 
Board hearing at the RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The RO received the appellant's claim for a one-time payment from 
the FVEC fund in February 2009.  In a May 2009 decision, the 
appellant's claim for a one-time payment from the FVEC fund was 
denied on the basis that the National Personnel Records Center 
(NPRC) found that he had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces.  

The Board observes that previously in May 2008, the RO requested 
verification of the appellant's service from the NPRC.  The RO 
indicated that the appellant's branch of service was as a 
guerilla; that he served from November 1, 1942, to October 11, 
1945; and that his unit of assignment was the 1st Battalion, 
Reyes Regiment.  The RO listed the appellant's name as Crisanto 
Medina Lapaz.  In an August 2008 response, the NPRC reported that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.  

The Board notes, however, that since the August 2008 response 
from the NPRC, the appellant has provided additional information 
for the express purpose of supporting his assertion that he had 
service with the United States Armed Forces during World War II.  
For example, in a statement received in November 2009, the 
Veteran reported that he served with A Company, 1st Battalion, 
Reyes Regiment.  He also stated that he served with XI Corps, 6th 
Army, during a period beginning on May 13, 1945.  The appellant 
submitted a duplicate copy of an identification pass from 
Headquarters, Sixth Army, Philippine Army and Guerilla Units, at 
that time.  

Additionally, the Board notes that all documents of record list 
the appellant's name as Crisanto Medina Lapaz, Crisanto M. Lapaz, 
or Crisanto Lapaz.  The Board observes, however, that at the 
April 2010 Board hearing, the appellant testified that he also 
may have served under the name Crisanto Lapaz Hernandez, as 
Hernandez was the surname of his father.  The appellant also 
reported, essentially, that he served with A Company, 1st 
Battalion, Reyes Regiment, from November 1, 1942, to October 10, 
1945.  

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), 
the U.S. Court of Appeals for the Federal Circuit held that, 
pursuant to both 38 C.F.R. § 3.203(c) and the Secretary's 
statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), 
new evidence submitted by a claimant (including relevant lay 
affidavits and documentary evidence) in support of a request for 
verification of service from the service department must be 
submitted to the service department for review.  Here, it appears 
that the appellant has submitted new evidence and argument.  
Consequently, another request for verification of service from 
the service department should be submitted.  

The Board observes, as noted above, that the appellant has 
reported that he served with A Company, 1st Battalion, Reyes 
Regiment, from November 1, 1942, to October 10, 1945, and that he 
served with XI Corps, 6th Army, during a period beginning on May 
13, 1945.  The Board notes that the August 1988 response from the 
NPRC only addressed the appellant's alleged service as a guerilla 
from November 1, 1942, to October 11, 1945; with the 1st 
Battalion, Reyes Regiment.  The NPRC also did not search under 
the name Crisanto Lapaz Hernandez.  As the additional information 
submitted by the appellant has not been submitted to the NPRC in 
conjunction with a request for verification of appellant's 
service, such information should be forwarded to the service 
department for the purpose of attempting to verify his service.  
See Capellan, 539 F.3d at 1381-1382 (holding that the correct 
interpretation of the governing statutes and regulations requires 
that a claimant's new evidence be submitted and considered in 
connection with a request for verification of service from the 
service department, and that VA is required to ensure 
consideration of all procurable and assembled data, including lay 
evidence, in connection with a request for verification of 
service from the service department).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Contact the National Personnel Records 
Center (NPRC) and make a new request for 
verification of the appellant's service.  
Provide NPRC copies of all relevant evidence 
(including lay and documentary evidence) 
regarding the appellant's claimed service.  
The evidence to be submitted to the NPRC 
should include the following: (1) the 
November 2009 statement from the appellant, 
as well as his testimony, that he served with 
A Company, 1st Battalion, Reyes Regiment, 
from November 1, 1942, to October 10, 1945, 
and that he served with XI Corps, 6th Army, 
during a period beginning on May 13, 1945; 
(2) and the testimony from the appellant that 
he also may have served under the name 
Crisanto Lapaz Hernandez.  

2.  After receipt of NPRC's reply, and after 
any other development indicated by the state 
of the record, readjudicate the issue of 
whether the appellant has legal entitlement to 
a one-time payment from the FVEC fund.  If the 
benefit sought remains denied, the appellant 
should be provided a supplemental statement of 
the case and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



